This action is brought upon a bond given under the provisions of Gen. Laws R.I. cap: 253, § 14. The principal defendant made a general assignment within four months after the attachment in the case in which the bond was given and claims that this vacated the obligation of the bond, under the provisions of Pub. Laws cap. 984, § 4, which provides that "Every assignment at common law for the benefit of creditors shall be effectual to dissolve any attachment, levy, or lien placed upon the property of the assignor not more than four months prior to the making of such assignment," c.
This claim is untenable. The attachment in the original case was dissolved when, on receipt of the bond, the goods attached were surrendered by the officer to the defendant; Easton v.Ormsby, 18 R.I. 309, 313. When the assignment was made there was no subsisting attachment. The bond is an independent obligation voluntarily substituted by the defendant in the place of the goods attached and not affected in its validity by any subsequent act of his. Payment of the judgment alone could extinguish it. The amount involved in the original action is seven dollars, and with the decision of this *Page 69 
court in Easton v. Ormsby, supra, before them, the defendants have first demanded a jury trial and then brought the matter to this court, evidently to hinder and delay the plaintiff in the collection of his just debt.
We think it proper in this case to impose the penalty provided by Gen. Laws R.I. cap. 247, § 16, and the petition will be dismissed with treble costs, and the case will be remitted to the Common Pleas Division with direction to enter judgment upon the verdict with costs as aforesaid.